450 F.2d 349
Walter S. BROCK, etc., et al., Plaintiffs-Appellants,v.SOUTHEASTERN LOUISIANA UNIVERSITY et al., Defendants-Appellees.
No. 71-2535 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 12, 1971.Rehearing and Rehearing En Banc Denied Dec. 27, 1971.

Donn Moss, Baton Rouge, La., for plaintiffs-appellants.
Fred Benton, Jr., Baton Rouge, La., Tom Matheny, Asst. Atty. Gen., Hammond, La., Louis Gerdes, Asst. Atty. Gen., Baton Rouge, La., for defendants-appellees.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 21.1ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


2
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)